— Appeal by petitioner from an order of the Supreme Court, Dutchess County, dated July 17, 1975, which, upon reargument of a judgment of the same court, entered April 7, 1975, adhered to the original determination, which dismissed the petition. Order affirmed, without costs. This proceeding involves allegations against petitioner’s employer and union concerning a grievance proceeding governed by a collective bargaining agreement. Petitioner was not a party to that agreement. He may not, therefore, complain of the award, except to avail himself of whatever remedy, if any, he may have against his union for "breach of fiduciary duty if it unfairly discriminated against him” (Parker v Borock, 5 NY2d 156, 162 [concurring opn of Fuld, J.]; see, also, Matter of Soto [Goldman], 7 NY2d 397), Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.